668 S.E.2d 900 (2008)
STATE
v.
Jose Jesus Garcia LOPEZ.
No. 95PA08.
Supreme Court of North Carolina.
November 10, 2008.
Isaac T. Avery, III, Special Counsel, Rex Gore, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 10th day of November 2008 by Defendant for extension of time to file brief:
"Motion Allowed. Defendant (Lopez) shall have up to and including the 9th day of December 2008 to file and serve his/her brief with this Court. By order of the Court in conference this the 10th day of November 2008."